Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5, 6, 8-10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagman et al (US 2011/0114265) in view of Higgins (US 428752), any one of Anderson et al (US 8425710, of record, newly cited herein), Hauber et al (US 7063118) or Martin (US 7293590) and Blad (US 4419170, newly cited) optionally further taken with either one of Hagman (US 8468773) or Phitzer et al (US 2008/0289746).
	Hagman et al ‘265 taught a tape lamination head which included a tape supply reel 14T for receipt of a tape supply spool, a plurality of rollers 22T, 26T for
carrying the composite tape about a composite tape path as defined at the tape
lamination head wherein at a location along the composite tape path at least one
of the rollers situates the composite tape such that a backing paper side of the
composite tape is in confrontation (note that at the compaction roller 28T the
backing paper side of the composite tape is pressed against the substrate/surface
that the tape is applied and that clearly between the last roller 26T upstream of
the compaction roller 28T the backing paper side of the composite tape was in
confrontation with the surface) with a layup surface prior to application of the
tape to the layup surface. Hagman taught the use of a layup compaction roller
28T as well as the use of a backing paper take-up reel 16T. The backing paper is
fed to the backing paper reel upon removal of the same and the removal of the
backing paper clearly takes place upstream of the compaction roller 28T. There is
at least one roller of the plurality of rollers such as 22T which initially carries the
composite tape downstream from the supply reel and effects a reversing of the
direction of the composite tape. The reference taught that there is at least one of
the rollers which contacts the non-backing side of the composite tape (the sticky
side), see roller 26T downstream of the peeling roller 24T. Note that a roller was used for peeling the backing from the composite tape. The reference taught
that the head was part of a tape lamination machine. The tape backing was
clearly removed upstream of the compactor and the backing paper side of the
tape was provided with a facedown orientation at the exit of the tape lamination
head. It is abundantly clear that the backing paper is stripped from the composite
tape at a location different (a second location) from the location where the tape is
turned about a guide roller so that the backing paper side of the tape is in
confrontation with the layup surface. The reference to Hagman et al ‘265 failed to teach that one would have included a scrap collector means which included at least one bin for collecting the scrap of the tape and also failed to expressly suggest that such a bin was disposed below the tape supply. There is also no disclosure in Hagman ‘265 of the use of a cutter which was associated with the system wherein the cutter was at least partially over the compaction roller of the system. The reference to Hagman ‘265, while teaching the use of a roller in the peeling operation did not locate the same adjacent the compaction roller in the arrangement and did not expressly state that two rollers were used in the peeling device. 
	Higgins incorporated a scrap removal component within the tape laying
head therein as described with respect to Figure 4 wherein the scrap removal
system included a receptacle formed by the continuous belt 122 entrained
around rollers 114, 116, 118, and 120, see receptacle 178. Vacuum pressure is
applied to catch and remove the scrap 176 into the receptacle 178 from which the
scrap can be collected. The receptacle 178 is clearly a bin for collecting the scrap
tape. See column 6, line 65-column 7, line 9. It should be understood that the
receptacle 178 is disposed below the tape cassette 32 which supplied the tape
bearing a backing therein to the system. The reference to Higgins also
incorporated a cuter 94 in the arrangement which included a blade 96 and which
was disposed over the compaction roller (108 is the compaction roller responsible
for pressing the material onto the substrate). As described in Higgins, the tape on
the tape cassette included a backing which was removed from the tape and
collected in the arrangement. As it would have provided for the proper cut off of
the edge of the tape at a desired angle therein as well as collection of any scrap
material therein, it would have been obvious to one of ordinary skill in the art at
the time the invention was made to utilize the cutting and scrap removal
components of Higgins in the tape laying arrangement of Hagman ‘265 where a bin was used to retain the scrap in the tape laying head and the cutting allowed
one to customize the edge of the tape being laid upon the surface.
	The combination nonetheless failed to express that backing paper removal assembly included a set of rollers (the reference to Hagman incorporated what appears to be a single roller for separation) and it additionally failed to express that the assembly was located immediately upstream of the compactor. It was however known at the time the invention was made to provide for removal of the backing paper immediately upstream of the compaction roller as expressed by Anderson et al. Anderson et al taught that the backing remover included the use of a roller 66 and take up spool 70 to remove the backing 30b from the tape at a location immediately upstream of the compaction roller 48 where the exposed tape surface (after the removal of the backing paper 30b) was pressed against the substrate and the opposite side of the tape was contacted with the compaction roller 48 (the same way that Hagman pressed the tape against the surface). Applicant is referred to column 4, line20-column 5, line 30 and Figures 9-11.  The reference to Hauber et al taught that those skilled in the art understood to remove the backing paper adjacent to the compaction roller and immediately upstream of the same wherein the backing must be stripped from the tape and provision of removal of the backing with a stripping mechanism disposed adjacent the compaction roller was generally known to the ordinary artisan. Martin further suggested that it was well understood to remove the backing paper adjacent the compaction roller and immediately upstream of the same where the backing paper 39, 68 was removed from the composite tape just upstream of the compaction roller 24. It should be noted that the freshly released surface from the backing paper was the surface of the tape which was pressed against the surface or substrate the tape was being applied to (just like Hauber and Anderson). Clearly, in order to prevent prolonged exposure to the ambient environment and to present a “fresh” tape surface for bonding, it would have been understood to remove the backing paper from the tape as close to the compaction roller as possible to ensure the same and such mechanisms were understood in the art as expressed by any one of Anderson et al, Martin or Hauber. 
	The references did not express that the backing paper be removed with a set of rollers (as Anderson et al and Hagman ‘265 both used a guide roller to strip the backing paper off), however it was well understood to use a pair of guide rollers to facilitate the stripping of the backing paper off of the tape as evidenced by Blad. Blad taught the use of guide 102 and rollers 106, 108 which stripped the backing paper off the tape and wound the same on spool 114, see column 3, lines 45-53.  Clearly it was well understood to use a set of rollers to strip off the backing paper in a tape laying head and the use of a set of rollers would have been a functional equivalent to the use of a single roller where the roller set clearly assisted in guiding the tape to the compaction roller as well as stripping the backing paper from the same as taught by Blad in the arrangement where the backing removal was performed just upstream of the compaction roller as expressed by any one of Hauber, Martin or Anderson et al wherein the system incorporated a scrap removal arrangement which allowed for customization of the edge of the tape being laid as suggested by Higgins in the device for laying a tape in accordance with Hagman et al ‘265.
	While a receptacle is deemed to be a “bin” for collecting the scrap tape in Higgins, to further evidence that a bin would have been used in the operation, the references to either one of Hagman ‘773 (bins 42 and 44 which collect scrap tape in the formation of a tape cassette for a tape laying operation) or Pfitzner et al (bin 26 which collected scrap tape from a tape in the manufacture of a cassette for a tape laying head) suggested that bins for scrap collection were known receptacles for retaining scrap tape in the system. It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a bin as a receptacle to collect scrap tape as such structure was known as taught by either one of Hagman ‘773 or Pfitzner et al in the system for tape laying including a receptacle for scrap as taught by Higgins in the arrangement of Hagman et al ‘265 for laying a tape on a substrate where the backing paper was removed from the tape just upstream of the compaction roller as suggested by any one of Hauber, Martin or Anderson et al and the paper backing peeling device included a set of rollers for peeling off the backing as suggested by Blad.
Response to Arguments
Applicant's arguments filed  September 20, 2022 have been fully considered but they are not persuasive. 
The applicant essentially argues that none of the prior art of record taught or suggested the disposal of the peeling mechanism which was responsible for removal of the backing paper and included a set of rollers at a location immediately upstream of the placement of the compaction roller. Applicant is advised in response to this that the reference to Blad clearly recited the use of a roller set used to separate the backing paper from the tape and additionally suggested the roller set was useful in guiding the tape through the arrangement and that the references to any one of Hauber, Martin or Anderson et al suggested that the backing paper removing mechanism would have been disposed immediately upstream of the compaction roller and in each instance the “fresh” surface of the tape (the surface of the tape which had the backing on it prior to placement) was the surface which faced the substrate having the tape applied thereto (as was the case for Hagman ‘265). 
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746